Title: From Abigail Smith Adams to Harriet Welsh, 5 March 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy March 5th 1815

Last Evening I received your Letter with the inclosurs. I wrote to you on fryday, but the post did not go, and the Letters were taken in yesterday mor’g by Thayer: I presume you got it after you had written to me— Mr Adamss Letter was written the day the peace was signd. it contains this passage which I should like to have inserted in the paper, as an extract from one of the Ministers to his Friend. Ghent 24 December.
“of the peace which we have at length concluded, it is for our Government, our Country and the World to judge.—It is not Such as under more propitious circumstances might have been expected, and to be fairly estimated, must be compared, not with our desires, but with what the Situation of the parties and of the World, at and during the negotiation made attainable—we have abandoned no essential right, and if we have left every thing open for future controversy, we have at least Secured to our Country the power, at her own option to extinguish the War.”
The Letter is Short, and came I presume by the Transit. Carolines I inclose to you, and a Letter which I wish may be sent by way of Liverpool the first Safe conveyance. if your Father thinks best, let it be put into the Bag. I Shall write again by the Gallen. Mr Marston did not get out yesterday. Thayer went in only in a small wagon & would not take out, or in passengers
I do not expect you will get this till Tuesday I Should like coulourd Silks, one Crimson Skain I want to mend my cushings—we make a famine of paper here. I Should like a quire Shortly, but I must renew my means, before I multiply wants—
have you heard mr E this day? I am very Sorry he has been so impudent. I had almost Said uncivil. I cannot pardon him under present impressions—“truth is truth”, we say, “let it come as it will. but how Sweet, “when truths divine come mended from the Tongue”—the heat and warmth with which mr Whitney has enterd into politicks from the pulpit, has injured his usefullness with many of his Society. I do not hear him with the pleasure and respect I used to, yet I try to divest myself of these feelings, and consider him only as a minister of the Gospel.
do you see the National Intelligencer? there are some Speeches there upon the resolves to Thank Genll Jackson and his Army which would make you feel most keenly, I could not read them loud. Mr Fromentin mr Brown’s and mr Ingersolls are the three which I refer you to under date of 21 Febry.—
I am dear Harriet ever / your
A A